Citation Nr: 1827679	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-06 164	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1959 to December 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2014, a videoconference hearing was held before a Veterans Law Judge who is no longer with the Board, and a transcript is in the record.  In June 2015, September 2016, and November 2017, the matters were remanded for additional development.  In March 2018, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted the April 2014 hearing is no longer with the Board and was offered an opportunity for another hearing (before the VLJ who would decide his appeal); he did not respond, and it is assumed he does not want another hearing.  The claims file is now assigned to the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Asthma was not manifested in, and the Veteran's current asthma is not shown to be etiologically related to, his service.

2.  Hypertension was not manifested in, or within one year following the Veteran's separation from, service; his current hypertension is not shown to be etiologically related to his service.


CONCLUSIONS OF LAW

1.  Service connection for asthma is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Service connection for hypertension is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in September 2011 and October 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran and his representative have not raised any other issues with VA's duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).  The Board also finds there has been substantial compliance with its November 2017 remand directives.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease first diagnosed after discharge may be service connected if the evidence, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for hypertension).  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For diseases listed in 38 C.F.R. § 3.309(a), a nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Asthma

The Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis of asthma or any chronic pulmonary disability.  They document treatment for frequent rhinitis (April 1973), sore throat (February 1974), occasional nose clogging and possible sinusitis (May 1976), perennial allergic rhinitis (May 1976), sinusitis (March 1977), sore throat (December 1977), and chronic allergic rhinitis (October 1979.  On October 1979 service examination, the Veteran's lungs and chest were normal on clinical evaluation; in a contemporaneous report of medical history, he denied any history of hay fever, asthma, shortness of breath, pain or pressure in the chest, or chronic cough.

Postservice treatment records from 2009 reflect ongoing treatment for asthma.

On August 2012 VA examination, the Veteran complained of recurrent nasal congestion, watery nasal discharge, throat itchiness, occasional headache, and frequent nasofrontal headache.  The examiner noted the Veteran's complaints in service of chronic allergic rhinitis, sinusitis, nose clogging, and sore throat.  Following a physical examination, the diagnoses included chronic sinusitis and allergic rhinitis, which the examiner opined were incurred in or caused by service; the examiner noted that the Veteran's service history revealed a series of findings for nasal congestion diagnosed as allergic rhinitis, and opined that his sinusitis may be a complication of his longstanding recurrent rhinitis.

At the April 2014 Board hearing, the Veteran testified that he has "a record of having difficulty breathing" in his service and postservice medical records, and that it worsened after he retired from service in 1979.  He testified that after service he sought treatment from Dr. Trias, whose records are unavailable.

On December 2017 VA examination (pursuant to the Board's remand), the Veteran reported that in 1964 he began experiencing difficulty breathing every time the weather changed, and that the condition has persisted unchanged.  He reported that he was given a Ventolin inhaler for treatment initially but currently uses Advair diskus and albuterol.  A March 2010 chest X-ray was noted to be normal; a current chest X-ray showed hyper aerated lung.  Following physical examination, the diagnosis was asthma with date of diagnosis noted to be in February 2011.  The examiner noted that the Veteran checked "no" for asthma in reports of medical history in August 1960, April 1973, and April 1979; and that a March 2010 chest X-ray was normal.  The examiner noted treatment in service for frequent rhinitis, sore throat, and sinusitis.  The examiner noted that there is no clinical or medical basis, doctor's certificate or treatment record, for corroborating or discounting the reliability of the history provided by the Veteran.  The examiner opined that it is less likely than not that the Veteran's asthma had its onset in service or is otherwise related to service, to include his treatment for respiratory symptoms in service.  The examiner explained that the record shows that the Veteran's asthma was diagnosed in February 2011, and it is less likely than not that the illness was incurred during service or is otherwise related to service.  The examiner opined that there is not enough medical evidence to support that the claimed condition was incurred during service.  The examiner opined, in essence, that respiratory symptoms in service were more of an upper respiratory system, and not characteristic of a lower respiratory condition, including asthma, which is a separate condition.  The examiner opined that the asthma diagnosed during the pendency of the claim is less likely than not related to the Veteran's military service, to include the treatment for respiratory symptoms in service.  Regarding a medical explanation differentiating between asthma and the service-connected sinusitis and allergic rhinitis, and the lay accounts of asthma symptoms appearing in service, the examiner stated that an opinion could not be made relying only on the Veteran's lay assertion without resort to mere speculation on the case; the examiner explained that medical certifications and treatment records are very material evidence in establishing the date of diagnosis of an illness.

Service connection has been established for sinusitis and allergic rhinitis.

Asthma was not manifested in service, and was not noted or reported on service separation examination.  In that regard it is noteworthy that an examiner has opined, in essence, that the Veteran's reported symptoms in service were manifestations of separate and distinct (and already service-connected) upper respiratory disabilities, and not of asthma, and that there is not competent (medical opinion) evidence to the contrary on that critical medical question.  Postservice evaluation/treatment records do not support that the Veteran's current asthma is, or may be, related to his service.  Consequently, service connection for asthma on the basis that such disability became manifest in service and persisted is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current asthma may otherwise (than based on onset in service) be related to his service.  The Board finds the opinion on December 2017 VA examination to be entitled to great probative weight, in the matter; it was based on a physical examination (with all necessary findings), reflects familiarity with the Veteran's record/medical history, and includes rationale that accurately cites to supporting factual data.  The provider specifically cited to the treatment records (noting why findings do not support onset of asthma in service), and addressed the lay statements by the Veteran in support of his claim in opining that the Veteran's current asthma is unrelated to his service.  

While the Veteran is competent to note and report symptoms he has/has had (now and in the past), he is a layperson, and is not competent to, by his own opinion, establish the etiology of asthma or relate it to symptoms or events in service.  The etiology of asthma is a medical question beyond the scope of lay observation; it requires medical expertise.  The Veteran lacks such expertise, and does not cite to any supporting medical treatise evidence.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for asthma.  The appeal in the matter must be denied.

Hypertension

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of hypertension or elevated blood pressure.  On June 1959 service enlistment examination, his blood pressure was 118/74.  On June 1963 service reenlistment examination, his blood pressure was 106/68.  On June 1969 service reenlistment examination, his blood pressure was 114/82.  On April 1973 service reenlistment examination, his blood pressure was 100/80.  And on October 1979 service examination, his blood pressure was 122/76.

Postservice treatment records from 2001 reflect ongoing treatment for hypertension.

At the April 2014 Board hearing, the Veteran testified that his blood pressure "was up and down" when he was in the service (and right after his retirement from service), and it has continued to go up.  He testified that he sought private treatment and received blood pressure medication from Dr. Trias and Dr. Johnson in 1980, within one year following separation from service.  Both the Veteran and the AOJ attempted to obtain records from Drs. Trias and Johnson, but they are unavailable.  

On December 2017 VA examination (pursuant to the Board's remand), the Veteran reported that he had consulted a private physician in 1980 due to dizziness, loss of appetite and occasional headache, and was given medication for hypertension.  He reported that he still had headaches on and off, and his blood pressure is controlled sometimes with medication.  Following physical examination, the diagnosis was hypertension with date of diagnosis in 2001.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner noted that on reports of medical history in May 1976, March 1977, and October 1979, the Veteran checked "don't know" for high or low blood pressure.  The examiner noted that the Veteran was separated from service in December 1979, and that his blood pressure on  service separation examination was 120/78.  The examiner noted the Veteran's contention that he had hypertension beginning in 1980, but observed that available records show that hypertension was diagnosed in 2001, when he was started on medication.  The examiner noted that there is no clinical or medical basis, doctor's certificate or treatment record, for corroborating or discounting the reliability of the history provided by the Veteran, noting that no records of treatment for hypertension during that period have been found.  The examiner observed that the unavailable documents from Dr. Johnson and Dr. Trias would be very relevant materials to establish the date of initial diagnosis of hypertension/corroborate the history provided by the Veteran.  

Hypertension was not manifested in service, and was not found on service separation examination.  The Veteran's hearing testimony suggesting that he had elevated blood pressures in service that persisted thereafter, and were treated in the first postservice year is inconsistent with contemporaneous clinically reported data (all blood pressures noted in service and on separation were normal), are self-serving, and are deemed not credible.  The report of that he was placed on blood pressure medication  in the first postservice year is inconsistent with the 2001 clinical notation in the record that he was "started" on blood pressure medication.  Consequently, service connection for hypertension on the basis that it became manifest in service and persisted is not warranted.  Postservice evaluation/treatment records do not support that the Veteran's current hypertension is, or may be, related to his service.  Furthermore, there is no evidence that hypertension was manifested in the first postservice year.  Consequently, service connection for hypertension on a chronic disease presumptive basis (under 38 U.S.C. §§ 1112, 1137), is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current hypertension may otherwise (i.e., other than based on onset in service or within one year following separation and continuous symptoms since) be related to his service.  The Board finds the opinion on December 2017 VA examination to be entitled to great probative weight, as it was based on a physical examination (with all necessary findings), reflects familiarity with the Veteran's record/medical history, and includes rationale that accurately cites to supporting factual data.  The VA examiner specifically cited to the treatment records (which do not support, but in pertinent parts contradict his accounts), and considered the lay statements by the Veteran in support of his claim.  The examiner opined that the Veteran's current hypertension is unrelated to service and explained the opinion in detail, as requested in the Board's remand.  

While the Veteran is competent to report that he has had elevated blood pressure readings, he is a layperson, and is not competent to, by his own opinion, establish when the onset of his hypertension occurred.  Under a governing regulation (see Note 1 following 38 C.F.R. § 4.104, Code 7101) the diagnosis of hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  Here, there is simply no evidence of such readings in service or in the first postservice year.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  The appeal in the matter must be denied.


ORDER

Service connection for asthma is denied.

Service connection for hypertension is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


